February 2, 1943.
The questions presented by appellant are, in the opinion of this Court, properly disposed of by the order of the Honorable G. Dewey Oxner, Circuit Judge, which is adopted and will be reported as our judgment. For the reasons therein clearly stated, the exceptions are overruled and the judgment of the Circuit Court affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES, and CIRCUIT JUDGES L.D. LIDE and E.H. HENDERSON, ACTING ASSOCIATE JUSTICES, concur.